Citation Nr: 0425926	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder with osteoarthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Board granted a 20 
percent evaluation for the veteran's right knee disorder in a 
November 2003 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in May 2004, the Court granted a joint motion 
of the Secretary of Veterans Affairs (Secretary) and the 
veteran to vacate the part of the November 2003 Board 
decision denying an evaluation in excess of 20 percent.  
Accordingly, this case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In their joint motion, the Secretary and the veteran argued 
that the prior Board decision was deficient in that the Board 
has not considered whether a separate evaluation for removal 
of the lateral meniscus of the right knee, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2003), was warranted.  The 
Secretary and the veteran also asserted that there had been 
insufficient discussion of pain and discomfort in the knee.  
Before these matters are further addressed by the Board, 
however, a new examination is needed; the veteran's last VA 
orthopedic examination was conducted in March 2001, more than 
three years ago and is too old for evaluation purposes at the 
present time.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
symptoms and severity of his right knee 
disorder.  The examiner should review the 
veteran's claims file in conjunction with 
the examination.  Based on the 
examination findings and the claims file 
review, the examiner should describe all 
current residuals of removal of the 
lateral meniscus of the right knee, to 
include the specific question of whether 
there is any current instability.  Full 
range of motion testing should be 
conducted, and the examiner must provide 
commentary as to the presence and extent 
of any functional loss due to pain or 
painful motion.  All opinions and 
conclusions expressed by the examiner 
must be supported with a complete 
rationale in a typewritten report.

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to an 
increased evaluation for a right knee 
disorder with osteoarthritis should be 
readjudicated.  This readjudication 
should include consideration of the 
question of whether a separate 
evaluation, based on symptomatology 
(e.g., instability) resulting from 
residuals of removal of the lateral 
meniscus of the right knee, is warranted.  
If the determination of this claim 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


